AILSHIE, C. J.,
Dissenting. — I am unable to agree with the conclusion reached by my associates in this case. As I read and understand the record in this case, there was a *404total failure on the part of the respondent to make any showing that would set in action the discretion of the court to grant an injunction. The complaint in this case was filed June 13, 1907. The appellant alleged title in fee simple and that he had been in possession of the premises for more than six years, and prayed for a decree quieting his title. On the 15th day of August thereafter, the defendant answered and filed a cross-complaint. He admitted — by failure to deny — that the plaintiff had been in possession for six years, but denied his present possession. Defendant thereafter alleged that he acquired a tax title to the property, and has been the owner and in the possession, and entitled to the possession, of the premises ever since August 24, 1905, which covered a period a few days short of two years prior to the filing of defendant’s answer and cross-complaint. He thereupon prayed that his title be quieted to the premises. On September 30, 1907, plaintiff answered defendant’s cross-complaint. The case remained in that condition until January 7, 1908, when an affidavit was filed by Mr. A. IT. Conner, one of the attorneys for defendants. This affidavit was wholly on “information and belief.” It was alleged that sometime during the fall of 1907, the plaintiff had cut about 200 logs, amounting to some 20,000 feet, of the value of about $100, and that the affiant was “informed and believed” that plaintiff intended to continue to cut logs and timber from the land. The plaintiff himself made and filed an affidavit admitting that in- July, 1907, he cut 10,000 feet of sawlogs on the premises, and alleged that he had never cut any timber from those premises since the month of July, 1907, and that the amount he did cut was not worth to exceed $30, and that he had no intention of cutting any more until the case was settled and that he had never threatened to do so. The affidavit of the plaintiff is positive and upon his own knowledge. The affidavit of defendant’s attorney, Mr. Conner, is wholly upon “information and belief.” Under these circumstances there was not only a direct contradiction, but the evidence on the part of the plaintiff was conclusive, because it was positive, made by one who knew, while the evidence of the de*405fendant was wholly upon “information and belief,” and did not state the sources of information or produce the affidavits or statements of anyone who furnished the information. Under such circumstances the trial court was without jurisdiction to make such an order. Defendant’s cross-complaint makes no mention or charge of cutting timber or the commission of waste. It states, and is conclusively shown in this ease, that whatever timber had been cut was cut by the plaintiff prior to the defendant’s making any appearance in court whatever or filing any answer or cross-complaint or having any cause of action pending in court, and by one who claimed to be the owner of the premises and in possession thereof, and who, defendant admits, had been the owner of the premises and had been in possession of the premises at some previous time. There is not the slightest doubt in my mind but that this order was erroneous and should be reversed. In Shields v. Johnson, 10 Ida. 454, 79 Pac. 394, this court said:
“Courts of equity should hesitate before granting injunctions to restrain trespass committed under color of title or right.”